Citation Nr: 0814879	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from November 1948 to January 
1955 and from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Honolulu, 
Hawaii, which, in pertinent part, denied the veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for his cervical spine disability.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this regard, a preliminary review of the claims file 
demonstrates that the veteran has not received adequate VCAA 
notice with regard to his petition to reopen the previously 
denied claim of entitlement to service connection for a 
cervical spine disability.  The Board acknowledges that the 
veteran was provided VCAA notice letters in April 2005 and 
September 2005, but finds that these letters were 
insufficient.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In light of the Kent decision, the veteran must be provided 
with a VCAA notice letter that specifically informs the 
veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection for a cervical spine disorder that were 
found insufficient in the previous denial.   Therefore, the 
Board finds that this claim must be remanded for compliance 
with the VCAA and recent case law.  

Additionally, in a July 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested a hearing at the RO 
before a Veterans Law Judge of the Board (also known as a 
Travel Board hearing).  The Board acknowledges that the 
veteran was afforded the requested Travel Board hearing in 
July 2007.  However, the Board was unable to obtain a 
recording and transcript of those proceedings.  As such, the 
veteran was provided with the opportunity to testify at 
another hearing with regard to the issue on appeal.  In April 
2008, the veteran indicated that he wished to provide 
additional testimony with regard to the issue on appeal, and 
requested another Travel Board hearing.  As such, the veteran 
must be afforded another opportunity for a hearing before 
appellate consideration of his appeal.  Therefore, the 
veteran must be scheduled for a Board hearing at the RO 
before a Veterans Law Judge, prior to deciding his appeal.  
See 38 C.F.R. §§ 20.700, 20.704 (2007).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claim for 
service connection of a cervical spine 
disability in compliance with § 3.156(a) 
(as in effect since August 29, 2001) and 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006)); (b) inform him of the 
information and evidence that VA will seek 
to provide; (c) inform him of the 
information and evidence he is expected to 
provide; and (d) request that he provide 
any evidence in his possession pertaining 
to his claim to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a cervical spine disability that was 
found insufficient in the previous denial.

2.  If additional evidence is received, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  

3.  If the benefit sought is not granted, 
schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.  Notify him of the date, time and 
location of his hearing and place a copy of 
the hearing notice letter in his claims 
file.  If the veteran fails to appear for 
such a scheduled hearing, or otherwise 
indicates he no longer desires such a 
hearing, such should be documented in the 
record.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



